Citation Nr: 1122423	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Meniere's syndrome.

2.  Entitlement to an effective date earlier than July 20, 2007 for the characterization of disability as Meniere's syndrome and award of a 30 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision rating decision in which the RO recharacterized the Veteran's hearing loss disability as Meniere's syndrome and assigned a 30 percent rating, effective July 20, 2007.  In May 2009, the Veteran filed a notice of disagreement with the disability rating and effective date assigned.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in August 2009.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional lay evidence directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).
 
The Board's decision addressing the claim for an effective date earlier than July 20, 2007 is set forth below.  The claim for a rating in excess of 30 percent for Meniere's syndrome is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 
2.  On July 30, 2007, the RO received the Veteran's initial claim for service connection for Meniere's syndrome.

3.  The record contains no statement or communication from the Veteran, prior to July 30, 2007, that constitutes a pending claim for service connection for Meniere's syndrome or provides a basis for characterization and evaluation of the Veteran's previously claimed bilateral hearing loss disability as Meniere's syndrome.


CONCLUSION OF LAW

The claim for an effective date earlier than July 30, 2007, for characterization of disability as Meniere's syndrome and award of a 30 percent rating is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In the present appeal, the June 2009 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The August 2009 SOC set forth the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for an award of service connection or an evaluation and award of compensation based on a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  

While the Veteran asserts an entitlement an earlier effective date, considering the record in light of the above-noted legal authority, the Board finds that no earlier effective date is assignable.

The record reflects that the Veteran initially filed a claim for service connection for hearing loss in June 1997.  In a June 1999 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) rating effective June 26, 1997, the original date of claim.  The Veteran filed an appeal with respect to the rating assigned, and in October 2000, the Board denied the Veteran's claim for a compensable rating for bilateral hearing loss.

In November 2000, the Veteran again filed a claim for a higher rating for his service-connected bilateral hearing loss.  He reported that with the type of hearing loss he had, he had difficulty hearing in large groups and sometimes he had to leave the room.  Symptoms such as vertigo and tinnitus were not mentioned.  In a June 2001 rating decision, the RO continued the noncompensable rating for bilateral hearing loss.  The Veteran filed a notice of disagreement with respect to this decision in May 2002.  In the meantime, in August 2001, the Veteran also filed a formal claim for service connection for depression as secondary to his service-connected bilateral hearing loss, which the RO later denied.

During an August 2001 Decision Review Officer (DRO) hearing at the RO, the Veteran testified that he was in a crowd of people that his head started to "buzz" and he frequently had to leave the room.  

During a second DRO hearing in July 2003, the Veteran complained of ear pain and a loss of sense of balance, but indicated that he had never been diagnosed with any other condition affecting his ears.

The Veteran's claims file was then forwarded to a VA examiner in July 2003. On examination, the Veteran complained of pain in his ears and dizziness, and difficulty hearing in crowds.  The examiner was asked to determine whether a pathology for the pain and dizziness existed.  After an examination, the examiner assigned a diagnosis of moderate to severe bilateral sensorineural hearing loss with increased noise sensitivity in settings of many people and loud gatherings.  He opined that this unpleasant sensation is related to the underlying hearing loss. 

The Veteran continued his appeal to the Board, filing a Form 9, Appeal to the Board of Veterans' Appeals, in December 2003.  In June 2004 the Board again denied the Veteran's claim for a compensable rating for bilateral hearing loss.  

VA outpatient treatment records also document the Veteran's complaints of pain and dizziness with hearing loss.  In April 2006, the Veteran described a plugging sensation in his ears.  In September 2006, the Veteran reported dizziness and lightheadedness associated with hearing loss.  The treating physician indicated that as the Veteran's dizziness and lightheadedness lasted only a few minutes after getting up from a seated position, it was not true vertigo.  In March 2007, it was noted that the Veteran experienced dizzy spells associated with hearing loss.   In July 2007, it was noted that a VA neurologist determined that the Veteran's symptoms were consistent with panic and psychosomatic response to the distress of having difficulty hearing in a crowded room.

In July 2007, the Veteran requested to reopen the claim for service connection for bilateral hearing loss with bilateral ear pain and pressure and vertigo/Meniere's syndrome.  He reported that loud noises caused pain and pressure in the ears as well as severe attacks of vertigo virtually any time he was exposed to crowds or loud noises.

In August 2007, a private ear, nose, and throat (ENT) physician expressed his opinion that the Veteran had a stress response to his inability to hear distinct voices in the course of a multi-person conversion, and subconsciously hyperventilated.  He encouraged the Veteran to perform breathing techniques.  

During a VA audiological evaluation in August 2007, the Veteran reported that he was dizzy and uncomfortable during the portion of testing with masking noise present.  He indicated that these symptoms were similar to the feelings he experienced when he was around background noise.  

An October 2007 VA outpatient reported notes that the Veteran had longstanding complaints of hearing difficulty in crowds accompanied by dizziness and ear pain.  The examiner noted that the Veteran was frustrated that no one thought he had Meniere's and was convinced that he had it.  

In May 2008, the RO denied the Veteran's claim for service connection for bilateral ear pain and pressure with vertigo/Meniere's syndrome, finding that a diagnosis of Meniere's was not established in the medical evidence of record.

A VA outpatient treatment report from November 2008 notes that the Veteran underwent a CT scan and multiple consults with a neurologist and ENT physician, but that none of these specialists thought that the Veteran had Meniere's syndrome.

A November 2008 report from the Mayo Health Systems notes that the Veteran complained of symptoms of hearing loss, intermittent ringing in his ears, and spells of vertigo.  Audiometric testing revealed severe high frequency hearing loss and some low frequency sensorineural hearing loss.  The examiner also diagnosed Meniere's syndrome.

The Veteran again filed a claim for service connection for Meniere's syndrome in January 2009.   

On VA examination in April 2009, the examiner assigned a diagnosis of Meniere's syndrome.  The examiner indicated that the overwhelming medical literature support for noise-induced hearing loss causing Meniere's was weak; however, given the Veteran's symptoms and strong response to diuretic therapy, which he began in the fall of 2008, the examiner conceded a diagnosis of Meniere's syndrome.  

As a result of the medical evidence establishing a diagnosis of Meniere's syndrome, in an April 2009 rating decision, the RO recharacterized the Veteran's bilateral hearing loss disability as Meniere's syndrome, and assigned a 30 percent rating effective July 30, 2007, in lieu of the noncompensable rating for bilateral hearing loss.  The effective date of July 30, 2007 was established, the date of the initial claim for service connection for Meniere's syndrome given that new evidence establishing a diagnosis was received within one year of the May 2008 denial.

In various written statements and during the Veteran's April 2011 Board hearing, the Veteran and his representative contended that the Veteran is entitled to an earlier effective date for the award of service connection for Meniere's syndrome, in that the symptoms that he originally complained of, including ear pain, buzzing, and loss of balance, were the same symptoms later diagnosed as Meniere's disease.  They concede that, while there is no medical evidence to support an earlier diagnosis of Meniere's syndrome, previous VA treatment providers and examiners-and in particular the July 2003 VA examiner-- inadequately addressed the Veteran's complaints of ear pain and dizziness.  The Veteran and his representative also contend that the RO failed to interpret the Veteran's hearing loss-related complaints as an informal claim for Meniere's syndrome, and thus, failed to adjudicate the claim for Meniere's syndrome at an earlier time.

While the Veteran has asserted his entitlement to an effective date back to date of the original date of service connection for bilateral hearing loss, June 26, 1997, such argument is without merit.  His claim for an increased rating following the initial grant of service connection was finally resolved by the Board in the November 2000 decision.  The Veteran did not initiate an appeal with respect to this decision.  

The Board notes that the finality of the November 2000 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates).  However, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but as to how it is the kind of error that, if true, would constitute CUE on its face; persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Here, the arguments of the Veteran and his representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

As for the Veteran's assertions that the RO failed to interpret the Veteran's hearing loss-related complaints as an informal claim for Meniere's syndrome, there is simply no document that can be construed as a claim for service connection for Meniere's syndrome, or increased rating for bilateral hearing loss on the basis of Meniere's syndrome, associated with the claims file prior to July 30, 2007.  Rather, the July 20, 2007 claim is the first document in the claims file that references a claim for vertigo or Meniere's.

The Board acknowledges that VA examinations and outpatient treatment reports reflect complaints of dizziness and lightheadedness prior to the July 2007 claim.  The August 2001 DRO hearing report and July 2003 VA examination report in particular document the Veteran's complaints of dizziness and loss of balance associated with hearing loss difficulties.  VA outpatient treatment records from 2007 reflect similar complaints.  However, at no point prior to July 30, 2007 did the Veteran submit any document that could be construed as a claim for service connection for Meniere's syndrome, or provide a basis for the RO to consider the
Veteran's bilateral hearing loss claim as a claim for Meniere's syndrome.

The Veteran's November 2000 claim for a higher rating for his service-connected bilateral hearing loss included the Veteran's notation that he had difficulty hearing in large groups and sometimes he had to leave the room.  He did not report Meniere's syndrome or vertigo symptoms at that time.  In August 2001, the Veteran filed a claim for depression as secondary to his service-connected bilateral hearing loss, but not for Meniere's syndrome or vertigo.  Although the Veteran appealed the claim for a higher rating for bilateral hearing loss on two occasions prior to July 2007, he did not reference Meniere's syndrome, vertigo, or symptoms of dizziness on his notice of disagreements or substantive appeals for the claims for higher ratings, which each culminated in Board denials in November 2000 and June 2004.  Meniere's syndrome was not diagnosed until the November 2008 private medical examination.

In sum, the evidence shows that while the Veteran complained of symptoms of dizziness and lightheadedness prior to July 20, 2007, he did not file a claim for service connection for Meniere's syndrome at any point prior to July 20, 2007.  In addition, there is no correspondence from the Veteran, dated prior to July 20, 2007, that could be reasonably interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to July 20, 2007 that put VA on notice that potential entitlement to service connection for Meniere's syndrome had arisen, or that recharacterization and evaluation of the Veteran's hearing loss disability as Meniere's syndrome was appropriate.

The Board has also considered the Veteran's contentions to the effect that VA treatment providers and examiners prior to July 2007 -and in particular the July 2003 VA examiner-failed to adequately address the symptoms of dizziness and lightheadedness the Veteran described.  The Veteran essentially contends that had those symptoms been adequately considered, a diagnosis of Meniere's syndrome would have been rendered at an earlier time.  

However, even if even if records of VA treatment or examination established a diagnosis of Meniere's syndrome prior to July 2007, such records would not constitute an earlier claim for that disability.   While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection. 

Even if the Board were to concede that service connection for Meniere's syndrome had, in effect, already been established, given that RO recharacterized the Veteran's previously service-connected bilateral hearing loss as Meniere's syndrome, the Board still find that the provisions 38 C.F.R. § 3.157(b)(1) would not provide a basis for an earlier effective date.  While the Veteran insists that he had Meniere's prior to the November 2008 diagnosis and that previous VA treatment providers failed to consider his symptoms and assign an earlier diagnosis, the record reflects that this is simply not the case.  The July 2003 examiner acknowledged the Veteran's symptoms of dizziness but did not attribute them to an underlying diagnosis.  VA outpatient treatment records reflect that the Veteran was sent to neurologists and ENT physicians to determine the pathology of his hearing loss-related complaints.  These records document the Veteran's consistent complaints of hearing loss-related dizziness and imbalance, but reflect that these physicians simply disagreed with the Veteran's contention that Meniere's syndrome was present and did not find that a diagnosis was appropriate at that time.  The Board finds no basis to question the medical judgment of these physicians.  Thus, the Board finds that no treatment record or examination report submitted prior to July 2007 provides a basis for an earlier effect date for recharacterization of the disability and award of a 30 percent rating for Meniere's syndrome, as it had specifically not been diagnosed.

Thus, notwithstanding the Veteran's assertions, the Board finds that, as a matter of law, there simply is no legal basis for earlier effective date the Veteran seeks.  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board emphasizes that the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.

As, on these facts, no effective date earlier than July 20, 2007, for characterization of disability as Meniere's syndrome and award of a 30 percent rating, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than July 20, 2007 for the characterization of disability as Meniere's syndrome and award of a 30 percent rating is denied.


REMAND

The Board review of the claims file reveals that further action on the remaining claim on appeal is warranted.

As regards the matter of a rating in excess of 30 percent rating for the Veteran's service-connected Meniere's syndrome, the Board finds that the evidence of record is not adequate to determine the Veteran's entitlement to a higher rating under the applicable rating criteria.  

Meniere's syndrome is rated under Diagnostic Code (DC) 6205.  DC 6205 provides that hearing impairment with vertigo less than once a month, with or without tinnitus, warrants a 30 percent rating.  Hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus warrants a 60 percent rating.   Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus warrants a 100 percent rating.  See 38 C.F.R. § 4.87 (2010).  

Thus, an essential criterion for entitlement to a rating higher than 30 percent is the presence of a cerebellar gait.  In this case, no examiner has specifically noted the presence or absence of this criterion.  Nevertheless, certain evidence suggests that the Veteran's gait may be affected by his Meniere's syndrome.  During an August 2007 private neurology examination, the Veteran complained of profound dizziness and the risk of falling.  The April 2009 VA examination noted a sensation of imbalance.  Episodes of disequilibrium were noted on a May 2010 VA examination report.  During the Veteran's April 2011 Board hearing, the Veteran described attacks of Meniere's syndrome involving a wobbling, staggering gate with loss of balance.  He submitted a calendar reflecting the number of Meniere's attacks he experienced in previous months.  However, it is unclear which, if any, of these symptoms is attributable to Meniere's syndrome, and whether observed symptomatology qualifies as cerebellar gait.

Additionally, the Board notes that the Veteran's Meniere's syndrome can be alternatively rated under DC 6204 (peripheral vestibular disorders), with combined ratings for tinnitus and hearing loss.  Under DC 6204, a 30 percent rating is available in the presence of dizziness and occasional staggering.  Such a rating could potentially prove more favorable to the Veteran than DC 6205, which precludes separate ratings for tinnitus and for hearing loss.  However, as with cerebellar gait, the evidence with respect to staggering is not sufficient to determine whether the Veteran is entitled to such a rating.  

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate his Meniere's syndrome, and that a new VA examination, with more contemporaneous medical findings responsive to the points raised above, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under these circumstances, the RO should arrange for the Veteran to undergo VA ear diseases examination (with vestibular testing, if deemed necessary by the examiner), by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the examination (and/or associated testing) scheduled in connection with the claims for increase, without good cause, shall result in denial of the claim for a higher rating.  See 38 C.F.R. § 3.655 (b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Minneapolis, Minnesota dated from July 2010, the last entry currently of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since July 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the VAMC Minneapolis all outstanding pertinent records of evaluation and/or treatment of the Veteran, since July 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA ear diseases examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  If the examiner determines that further vestibular or other testing is needed to reliably render the findings noted below, such testing should be accomplished in accordance with the examiner's recommendation.  

The physician should clearly indicate whether the Veteran suffers from cerebellar gait during, or in addition to, his attacks of vertigo.  The examiner should also provide information as to the frequency of the Veteran's attacks of vertigo and, if present, cerebellar gait.  Further, the physician should address whether the Veteran has occasional staggering that is attributable to Meniere's syndrome.  

The physician should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher rating for Meniere's syndrome.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for a higher rating for Meniere's syndrome in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


